DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because 1) In Figs. 1 and 2, element 42 is unclear. In particular, in Fig. 2, element 42 just looks like a portion of the core flow path is being referenced. and 2) In Fig. 1, element 56, the input shaft, is unclear. What is labeled the input shaft just looks like a thickened line.  In Fig. 2, two lines are shown of unequal length that are not labeled. It is not clear what are these two lines.  Fig. 2 should be amended to show the input shaft 56 attached to the sun gear 33d and to the main shaft 58. This detail is recited in claim 9 and described in the specification on page 7, lines 13-15 in relation to Fig. 2. However, Fig. 2 doesn’t show the input shaft 56 coupled to the sun gear 33d and the main shaft 58.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Maljean (US 2020/0340406).
Regarding claim 1, Maljean teaches an aircraft turbine engine (2, Fig. 1), comprising: a gas generator (Fig. 1, engine core downstream of fan) and a fan 18 arranged upstream of the gas generator and configured to generate a main gas flow (Fig. 1, flow through fan), part of which flows in a first duct 8 of the gas generator to form a primary flow (flow through duct 8), and another part of which flows in a second duct 10 around the gas generator to form a secondary flow (bypass flow through second duct), the gas generator comprising a low pressure body (low pressure compressor 44 and low pressure turbine 32) which comprises a rotor 34 driving the fan the aircraft turbine engine further comprising an electrical machine (70, Fig. 3) mounted coaxially around the reduction gear (Fig. 3), wherein the electrical machine comprises a rotor 72 driven in rotation by the ring gear 166 of the planetary mechanical reduction gear 136, and a stator 74 extending around the rotor of the electrical machine.
	In embodiment of Fig. 3, Maljean the fan is attached to the planetary gears. Thus, the fan is not driven by a ring gear of a planetary reduction gear. In Fig. 2, Maljean teaches the fan can be driven by the ring gear 66. When the fan is attached to the ring gear, a different gearing ratio can be obtained (¶51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine in Fig. 3 of Maljean have the fan driven by a ring gear of a planetary reduction gear, as taught by Maljean in Fig. 2, in order to obtain a different reduction gear ratio, as taught by Maljean.
	Regarding claim 2, Maljean teaches the invention as claimed and discussed above and Maljean further teaches the stator of the electrical machine is surrounded by an annular shroud internally bounding the first duct (Fig. 3 the electric machine is radially inward of an annular shroud that forms the duct through the engine core).
	Regarding claim 3, Maljean teaches the invention as claimed and discussed above and Maljean further teaches an inlet casing (inlet casing is structure that surrounds the reduction gear, the strut 46 is a portion of the inlet casing) which surrounds the planetary mechanical reduction gear and the electrical machine, wherein the stator of the electrical machine is attached to the inlet casing (46, Fig. 3, stator 74 is attached to the inlet casing)).

    PNG
    media_image1.png
    588
    944
    media_image1.png
    Greyscale

Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maljean (US 2020/0340406) in view of Schwarz (US 8,869,504).
	Regarding claims 4 and 5, Maljean teaches the invention as discussed above for claim 3 and further teaches a planet carrier (168) and the stator of the electrical machine is attached to an upstream annular flange of said inlet casing (the portion of the strut 46 extending below the primary flow duct to which the stator 74 is attached includes an upstream annular flange that supports a bearing adjacent to the ring gear 166). Maljean doesn’t teach how the planet carrier is secured to the inlet casing including the planet carrier is attached to a downstream annular flange of the inlet casing. 
	Schwarz teaches a fan 28 attached to a ring gear 82 of a reduction gear where planet carrier 86 is attached to the inlet casing via compliant flexure 110 coupled to a downstream annular flange of the inlet casing (Annotated Fig. A). This reduction gear configuration is similar to the configuration of Maljean of claim 3. In Schwarz, the flexure 110 accommodates small axial and radial movements of the planetary carrier while preventing the carrier from rotating about the centerline (Col. 5:62-Col.6:7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Maljean have the planet carrier attached to a downstream annular flange of the inlet casing, as taught by Schwarz, in order to prevent rotation of the planetary carrier about the axial centerline, as taught by Schwarz.
Regarding claims 9, Maljean teaches the invention as discussed above for claim 1 and Maljean further teaches the reduction gear includes a sun gear (60) which is attached to a main shaft of the low pressure body (Fig. 3). Maljean doesn’t teach the sun gear is coupled by an input shaft to a main shaft of the low pressure body
	Schwarz teaches a sun gear 80 attached to an input shaft 102 that is coupled to the main shaft 100 of low pressure body (low pressure compressor and low pressure turbine). The input shaft 102 is flexible (Col.5:54-61). The flexible input shaft allows for small radial and axial movements of the planetary carrier (Col. 5:62-Col.6:7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Maljean have the sun gear attached to an input shaft that is coupled to the main shaft, as taught by Schwarz, in order to accommodate radial and axial movements of the reduction gear, as taught by Schwarz.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maljean (US 2020/0340406) in view of McCune (US 2013/0023378).
	Regarding claim 6, Maljean teaches the invention as claimed and discussed above for claim 1 and Maljean further teaches the rotor of the electrical machine is integrated with or attached to the ring gear (Fig. 3). Maljean doesn’t teach the ring gear comprises a herringbone design.
	McCune teaches a reduction gear for a gas turbine engine where the fan is coupled to a ring gear where the reduction gear configuration is similar to configuration of claim 1 of Maljean. In Fig. 6, McCune shows the star gears 132 have helical gear teach extending in opposed directions, which is a herringbone design. The two part ring gear 138A/B, has a similar design to mount with this herringbone gearing configuration (¶56).  The helical gear teeth allow torque to be transferred between the star gears and the ring gear. Examiner notes that McCune calls the planetary gears, star gears when the ring gear rotates (¶3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Maljean have the ring gear comprise a herringbone design, as taught by McCune, in order to allow torque between the ring gears and the star gears, as taught by McCune.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741